DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed on 10/08/2019. As directed by the amendment: claims 4-12 and 14-15 have been amended, no claim has been cancelled nor added.  Thus, claims 1-15 are presently pending in this application.
Drawings
The drawings have been received on  10/08/2019  and these drawings have been objected to under PCT Rule 11.13(b) for the following reasons: lines, letters and  numbers are not uniformly thick and well defined;  and numbers and reference characters are not plain and legible for all figures 1-3.
Corrected drawing sheets in compliance with 37 CFR 1.437 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.437. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “[0056]” and “[0057] (Figure 1)” listed in the abstract should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for generating strokes” in claim 1; and “a device for accelerating said projectile” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1-15 are objected to because of the following informalities:  all numerical reference numbers listed in parenthesis in each claim are recommended to be removed.  
Claim 1 is objected to because of the following informalities:  “characterized in that” is recommended to be replaced with -wherein-. 
Claim 2 is objected to because of the following informalities:  “generates the stroke” (line 4) is recommended to be replaced with -generates the strokes-
Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “said strokes can be coupled into said body”, which appears to claim a human body. The examiner suggests to replace with -- said strokes adapted to be imparted into said body -- , in order to avoid claiming a human body.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the outside” lacks antecedent basis and is unclear as to “outside” of what? The phrase “can be” renders the claim indefinite because it is
unclear whether the limitations following the term are part of the claimed invention. See
MPEP § 2173.05(d).
Regarding claims 2, 4-5, 7 and 9, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 3, “the area” lacks antecedent basis; “said material” is unclear as to which “material” (elastomeric or non-elastomeric?); and “this area” lacks antecedent basis and unclear as to which area?
Regarding claim 6, “the material” is unclear as to whether it is the same or different from “an elastomeric material” recited early in claim 1
Regarding claim 8, “the average diameter” lacks antecedent basis
Regarding claim 11, “the material” is unclear as to whether it is the same or different from “an elastomeric material” recited early in claim 1; and “the one hand” and “the other hand” each lacks antecedent basis.
Regarding claim 13, “the strike” lacks antecedent basis
Regarding claim 15, “The use of an applicator” lacks antecedent basis and “an applicator” is unclear as to whether it is the same or different from “an applicator” already recited early in the claim 1. “An apparatus” is unclear as to whether it is the same or different from “an apparatus” already recited early in the claim 1. Furthermore, “The use” appears to suggest a method, but however there is no step(s) recited in the claim, which renders the scope of the claim unclear.
The remaining claims are also rejected based on dependency upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Papirov et al. (US 2014/0350438) in view of Sato et al. (WO 2014/036170 A1).
Regarding claim 1, Papirov et al. discloses an apparatus 130 (fig. 5) for treating a human or animal body (see abstract and [0038]), having 
- an applicator 150 (figs. 3 and 5, “treatment head 150“, [0103])  for being placed on said body from the outside (“extracorporeal shockwave treatment head”, see [0143]), 
- a housing 144d (fig. 5) in which said applicator 150 is held (see [0161]), and 
- a mechanism 140 (fig. 5, “ballistic projectile accelerating apparatus 140”, [0092]) for generating strokes 105 of said applicator  in a stroke direction (fig. 2C) relative to the housing (“generate shockwaves”, see [0142]) such that said strokes can be coupled into said body when said applicator is placed on said body (“a target”, see [0142]), 
wherein said applicator 150 has a front area 158 (fig. 3, see [0163]) facing forwards in the stroke direction (figs. 3 and 5), adapted to be placed onto said body, having a hollow shape (figs. 3 and 4B-C, “focal surface 158 is provided in the form of a concave surface”, [0172]; and “concave focal surface 158”, see [0177])
 Papirov et al. further teaches that the front area 158 may be provided from elastomeric materials such as silicone, polyurethane, polymers, hybrid or the like materials, and/or biocompatible materials (see [0167]), but does not disclose the front area consisting of an elastomeric material with a maximum Shore hardness of 60 Sh at least at said hollow shape, wherein said elastomeric material has a thickness at said hollow shape in said stroke direction of at least 3 mm. However, Sato et al. teaches a similar apparatus comprising an applicator including a front area consisting of an elastomeric material with a maximum Shore hardness of 60 Sh at least at the hollow shape (“a conformable couplant material having a Shore D durometer hardness value of less than 60 D such that an outer surface of the couplant material can deflect at least partially in response to a skin or hair of the user”, see [0027]); wherein said elastomeric material has a thickness at said hollow shape in said stroke direction of at least 3 mm (“couplant assembly of silicone about 30 mm in diameter and about 2 centimeters tall”, see [0137]). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that the front area consisting of an elastomeric material with a maximum Shore hardness of 60 Sh at least at said hollow shape, wherein said elastomeric material has a thickness at said hollow shape in said stroke direction of at least 3 mm, as taught and suggested by Sato et al., for the purpose of providing  suitable material having sufficient rigidity that can deflect at least partially in response to a skin or hair of the user (see [0027]) thereby efficiently transmitting shockwave energy into the body (see [0060] and [0064])
Regarding claims 2-7, as best understood, Papirov et al.  discloses  wherein the mechanism 140 for generating said strokes comprises a projectile 142 (fig. 5, [0095]) and a device 144 (fig. 5) for accelerating said projectile 141 (“internal conduit 144”,  [0115]) in such a way that said projectile 142 hits said applicator 150/152 (fig. 7)  and generates the stroke 105 (fig. 3, “high pressure fluid sources 110”, see [0115]; and “pneumatic pump”, see [0021]);  wherein the applicator is made from a non-elastomeric material (“metal”, [0164]) in the area 152 (‘shockwave generating surface 152”, [0166]) hit by the projectile 142  on striking ([0166]), and it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that said material has a minimum thickness in the stroke direction of 2 mm in this area, for the purpose of providing suitable metal and/or metallic alloy having sufficient thickness that withstands and is durable in a ballistic impact and collisions environment ([0164]);  wherein the front area 158 and preferably a part of the applicator which is visible outside of the housing is overall rotationally symmetric around an axis parallel to the stroke direction (figs. 3 and 7);  wherein the applicator 150  has a narrowing at the front area  158  (best seen in fig, 7); as best understood, Sato et al further teaches wherein the material of the applicator with the maximum Shore hardness of 60 Sh is silicone rubber (“couplant assembly of silicone”, see Sato’s [0137]; and “silicone”, see Papirov et al. ‘s [0167]) ; wherein the applicator 150 has, relative to the stroke direction, a proximal part 152  and a distal part 158 (fig. 3) wherein the proximal part 152 is made from the non-elastomeric material (“generating surface 152 may be provided from tempered steel or the like metal and/or metallic alloy”, see [0164]) and the distal part  includes the front area 158, and the distal part is held on, relative to the stroke direction, of the proximal part 152 (fig. 3) 
Regarding claim 8, as best understood, Papirov et al.  discloses  wherein the hollow shape of the front area 158 as a depth in the stroke direction (fig. 3), but does not disclose the depth of between 10% and 30% of the average diameter of the hollow shape perpendicular to the stroke direction. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that the hollow shape of the front area 158 has a depth in the stroke direction of between 10% and 30% of the average diameter of the hollow shape perpendicular to the stroke direction, for the purpose of efficiently transmitting extracorporeal shockwave energy into the body for various non-invasive extracorporeal treatment and/or topical treatment (see [0017])
Regarding claim 9, as best understood, Papirov et al.  discloses  wherein the hollow shape of the front area 158 is rounded and concave (15 best seen in fig. 3 is rounded and concave; and “concave focal surface 158”, see [0177]), 
Regarding claim 10, Papirov et al.  discloses  wherein the hollow shape of the front area 158 is surrounded by a convex edge rounded with a radius (fig. 3) , but is silent regarding the radius of 0.5 mm to 1.0 mm. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that the  radius would be of 0.5 mm to 1.0 mm, for the purpose of providing optimal focal  surface (see [0171]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, as best understood, Sato et al.  teaches that wherein the material has the maximum Shore hardness of 60 Sh on the one hand (“a conformable couplant material having a Shore D durometer hardness value of less than 60 D”, see [0027]), but does not disclose a minimum Shore hardness of 10 Sh on the other hand. However,  it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that   the material has the maximum Shore hardness of 60 Sh, as taught by Sato et al, and a minimum Shore hardness of 10 Sh, for the purpose of providing  suitable material having sufficient rigidity that can deflect at least partially in response to a skin or hair of the user (see [0027]) thereby efficiently transmitting shockwave energy into the body (see [0060] and [0064]), and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 12-13, Papirov et al.  discloses wherein the applicator 150  is held in a coupling device 155 (fig. 5, “coupling bracket 155’, [0107]) in the housing, wherein at least one applicator element (“associating portions 150”, see [0186] and fig. 5) is removable from the housing in the stroke direction after releasing the coupling device 155 (see [0186]); , wherein the applicator 150 comprises at least two parts 152 and 158 (fig. 3), whereby a distal applicator element 158 is removable after releasing the coupling device 155 (figs, 4A-F) and a proximal applicator element 152 remains in the housing, and wherein the proximal applicator element 152 transfers the strike 105  the distal applicator element 158 (fig. 4E); 
Regarding claim 14, Papirov et al. discloses the apparatus is designed for a stroke 105 travel in the stroke direction relative to the housing (fig. 3), but is silent regarding the stroke being of at least 1 mm. However,  it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that  the apparatus is designed for a stroke travel in the stroke direction relative to the housing at least 1 mm, for the purpose of providing  efficiently transmitting extracorporeal stroke or shockwave energy into the body for various non-invasive extracorporeal treatment and/or topical treatment (see [0017]), and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, as best understood, Papirov et al./Sato et al. disclose the use of an applicator 150 for an apparatus according to claim 1, 9, 11, 16, 22, 25, 25'), the applicator 150 has 
- a front area 158 with a hollow shape (fig. 3) intended for placing on a human or animal body, 
- which is made, at least at this hollow shape, from an elastomeric material with a maximum Shore hardness of 60 Sh (as taught by Sato et al. see discussion in claim 1 above), 
- wherein the elastomeric material at the hollow shape 158 has a thickness on the stroke direction (see  fig. 3 of Papirov et al.)
Papirov et al. does not disclose that the elastomeric material at the hollow shape has a minimum thickness in the stroke direction of 3 mm. However,  it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Papirov et al. such that  the elastomeric material at the hollow shape has a minimum thickness in the stroke direction of 3 mm, for the purpose of providing  optimal thickness for associated portion of the applicator in order to efficiently transmit extracorporeal shockwave energy into the body for various non-invasive extracorporeal treatment and/or topical treatment (see [0017]), and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schwarz ‘708 disclose a device for tissue treatment using mechanical stimulation.  Menne et al. ‘586 teaches a device for generating extracorporeal pressure waves. Schulz et al. ‘367 discloses an apparatus for applying vibrations to the human body. Novak et al. ‘535 teaches an apparatus for treating a human body by mechanical shockwaves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/           Primary Examiner, Art Unit 3785